
 
 

--------------------------------------------------------------------------------


 
THIRD AMENDMENT AND CONSENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT AND CONSENT TO CREDIT AGREEMENT (this “Amendment”), dated
as of February 8, 2008, is entered into by and among OHI ASSET, LLC, a Delaware
limited liability company, OHI ASSET (ID), LLC, a Delaware limited liability
company, OHI ASSET (LA), LLC, a Delaware limited liability company, OHI ASSET
(TX), LLC, a Delaware limited liability company, OHI ASSET (CA), LLC, a Delaware
limited liability company, DELTA INVESTORS I, LLC, a Maryland limited liability
company, DELTA INVESTORS II, LLC, a Maryland limited liability company and TEXAS
LESSOR - STONEGATE, LP, a Maryland limited partnership (each of the foregoing
entities shall be hereinafter referred to individually as a “Borrower” and
collectively as the “Borrowers”), the Lenders (as defined below) and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and L/C Issuer.


RECITALS


WHEREAS, the Borrowers, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent, are party to that certain Credit
Agreement dated as of March 31, 2006, as amended by that certain First Amendment
to Credit Agreement dated as of June 30, 2006, as amended by that certain Second
Amendment, Waiver and Consent to Credit Agreement dated as of October 23, 2006
(as amended, restated, supplemented or otherwise modified from time to time, the
“Existing Credit Agreement”);


WHEREAS, the Borrowers and Omega Healthcare Investors, Inc. (the “Parent”) have
informed the Administrative Agent that Schedule 5.12 and Schedule 5.13 to the
Existing Credit Agreement were incorrect as of the Closing Date with respect to
the Facility Leases covering the Borrowing Base Assets known as the Idaho Falls
Care Center and the Twin Falls Care Center (collectively, the “Peak
Properties”);


WHEREAS, the Borrowers and the Parent have also informed the Administrative
Agent that the Parent is in the process of amending and restating the Amended
and Restated Master Lease Agreement, made and entered into March 1, 2004 to be
effective as of December 1, 2003 as amended by and among the Parent, Sun
Healthcare Group, Inc. and its Affiliates (“Sun”) and the respective lessor and
lessee entities identified on the signature page thereto (the “Sun Master
Lease”) to, among other things, add approximately ten (10) additional properties
indirectly owned by the Parent and currently leased by Sun (the “Additional Sun
Properties”) to the amended and restated Sun Master Lease (the “Amended and
Restated Sun Lease”);


WHEREAS, the Borrowers and the Parent have further informed the Administrative
Agent that the Borrowers intend to (i) qualify approximately four (4) of the
Additional Sun Properties (set forth in Part 3 of this Amendment) as Borrowing
Base Assets under the Existing Credit Agreement (the “New Borrowing Base
Assets”) and (ii) thereafter, release two (2) existing Borrowing Base Properties
known as SunHealth Robert H. Ballard Rehab Hospital and Continental Rehab
Hospital currently subject to the Sun Master Lease (the “Rehab Properties”) as
Borrowing Base Properties;


WHEREAS, with respect to the Parent’s desire to enter into the Amended and
Restated Sun Lease, Section 7.08(b) provides that the “Borrowers shall not,
without the prior written consent of the Required Lenders enter into any
material amendment or modification … any Material Contract”, the Parent has
requested that the Lenders consent to the amendment and modifications and
otherwise approve the Amended and Restated Sun Lease (the “Sun Master Lease
Modification”);


WHEREAS, with respect to the Parent’s desire to release the Rehab Properties,
Section 7.12(a)(iii) provides that the “the appraised value of the Borrowing
Base Assets released … in any fiscal year pursuant to this Section 7.12, shall
not exceed $25,000,000 in the aggregate and the appraised value of the Borrowing
Base Assets released … during the entire term hereof shall not, in any case …
exceed $75,000,000 in the aggregate” and as a result of the release of the
SunBridge – Humble, Texas and SunBridge – Katy, Texas, Borrowing Base Properties
on or about October, 2007, the Borrowers do not have the ability under Section
7.12(a)(iii) to also release the Rehab Properties, and as a result, the
Borrowers have requested that (i) the Lenders consent to the additional release
of the Rehab Properties, notwithstanding the limitation imposed by Section
7.12(a)(iii) (the “Rehab Properties Release”) and (ii) amend Section
7.12(a)(iii) to amend the limitations imposed by such section;


WHEREAS, the Parent has requested, and the Lenders have agreed, to (i) consent
to the Sun Master Lease Modification, (ii) consent to the Rehab Properties
Release and (iii) amend certain provisions of the Existing Credit Agreement as
set forth hereinbelow.


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:




PART 1
DEFINITIONS


SUBPART 1.1  Certain Definitions.  Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:


“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.


 
“Amendment No. 3 Effective Date” is defined in Subpart 5.1.



SUBPART 1.2  Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Credit Agreement.




PART 2
CONSENT TO SUN LEASE MODIFICATION AND REHAB PROPERTY RELEASE


In connection with the Sun Master Lease Modification, the Lenders hereby consent
to and approve the Amended and Restated Sun Lease in the form attached hereto as
Exhibit A.


Additionally, in connection with the Rehab Property Release, the Lenders hereby
consent to the release of the Rehab Properties to the extent that the Borrowers
shall comply with each of the other requirements set forth in Section 7.12,
including, without limitation, delivery of the certificate(s) described in
Section 7.12(a)(ii).


The consents set forth in this Part 2 are limited to the extent described herein
and shall not be construed to be a consent to the modification of any other
terms of the Existing Credit Agreement or of the other Credit Documents, except
as required to implement the consents set forth in this Part 2.




PART 3
CONSENT TO ADDITIONAL BORROWING BASE ASSETS


The Borrowers have been working to qualify the following four (4) Real Property
Assets (collectively, the “Additional Borrowing Base Assets”) as Borrowing Base
Assets under the Existing Credit Agreement:


No.
Property Name
Operator
Beds/Unit
Occupancy
Structure
City/State
             
1.
Falmouth Nursing & Rehab Center
Sun
120
84.20%
Lease
Falmouth, MA
2.
Mashpee Nursing & Rehab Center
Sun
98
89.8%
Lease
Mashpee, MA
3.
Wakefield Nursing & Rehab Center
Sun
149
69.8%
Lease
Wakefield, MA
4.
Westfield Nursing & Rehab Center
Sun
98
95.9%
Lease
Westfield, MA



Section 7.12(a)(i) of the Credit Agreement provides that the Borrowers may at
any time include additional Real Property Assets as Borrowing Base Assets so
long as: (a) such Real Property Assets satisfy the requirements set forth in the
definition of Borrowing Base Assets (including without limitation, delivery of
each of the Borrowing Base Asset Deliverables with respect thereto) and the (b)
the Administrative Agent and the Required Lenders have approved such additional
Real Property Assets as Borrowing Base Assets.


With respect to each of the Additional Borrowing Base Assets, the Administrative
Agent and the Borrowers are in the process of receiving each of the items set
forth in the definition of Borrowing Base Asset Deliverables.  The Borrowers and
the Administrative Agent anticipate the completion of these requirements by
February 15, 2008 and the relevant Borrowing Base Asset Deliverables (such as
appraisals, leases, financial information and environmental reports) with
respect to the Additional Borrowing Base Assets will be posted to Intralinks for
Lender review as they are received.


For purposes of satisfying the consent requirements under the Credit Agreement,
(including, without limitation, those consent requirements set forth in the
definition of Borrowing Base Asset and in Section 7.12(a)(i)), effective as of
the date upon which the Administrative Agent has satisfactorily received,
reviewed and/or approved each of the items set forth in the definition of
Borrowing Base Asset Deliverables and as otherwise required by applicable
provisions of the Credit Agreement, the Lenders hereby consent to the inclusion
of the Additional Borrowing Base Assets as Borrowing Base Assets under the
Credit Agreement.


Notwithstanding the foregoing, with respect to the proposed Additional Borrowing
Base Assets, since similar mortgages were filed in Massachusetts and legal
opinions from local counsel were received in connection with the closing of the
Credit Agreement on March 31, 2006 (and the title insurance to be received in
connection with the Additional Borrowing Base Assets will insure that such
mortgages are in a recordable form), the Lenders hereby consent to the waiver of
the requirement in clause (a) of the definition of Borrowing Base Asset
Deliverables which requires that the Lenders shall have received “a related
legal opinion from special local counsel to the Borrowers opining as to the
propriety of the form of such documents for recording in the applicable
jurisdiction and such other matters as may be required by the Administrative
Agent.” 


The consents set forth in this Part 3 are limited to the extent described herein
and shall not be construed to be a consent to the modification of any other
terms of the Existing Credit Agreement or of the other Credit Documents, except
as required to implement the consents set forth in this Part 3.




PART 4
AMENDMENTS TO EXISTING CREDIT AGREEMENT


Effective on (and subject to the occurrence of) the Amendment No. 3 Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part 4.


SUBPART 4.1  Section 1.01 of the Existing Credit Agreement is hereby amended to
add the following new definitions in appropriate alphabetical order:
 
“Rehab Properties” means those certain Borrowing Base Assets as of the Third
Amendment Effective Date known as SunHealth Robert H. Ballard Rehab Hospital and
Continental Rehab Hospital.


“Third Amendment” means the Third Amendment and Consent to Credit Agreement,
dated as of February 8, 2008, among the Borrowers, the Lenders and the
Administrative Agent.


“Third Amendment Effective Date” means February 1, 2008.


SUBPART 4.2 Section 7.12(a)(iii) of the Existing Credit Agreement is hereby
amended in its entirety to read as follows:
 
(iii)            Notwithstanding anything herein to the contrary, other than
with respect to the Rehab Properties, following the Third Amendment Effective
Date, the appraised value of the Borrowing Base Assets released (whether or not
substituted therefore) in any fiscal year pursuant to this Section 7.12 shall
not exceed $40,000,000 in the aggregate and the appraised value of the Borrowing
Base Assets released (whether or not substituted therefore) during the entire
term hereof shall not, in any case (and regardless of whether the
$40,000,000/year limitation is met during any given year), exceed $100,000,000
in the aggregate; provided that to the extent the fair market value of the Rehab
Properties exceeds $29,000,000 at the time of release, such excess amount shall
be included in the limitation set forth in this Section 7.12(a)(iii)


SUBPART 4.3 Schedule 5.12, and Schedule 5.13 of the Existing Credit Agreement
are hereby amended in their entireties to read as set forth on Schedule 5.12 and
Schedule 5.13 attached hereto.
 
SUBPART 4.4 Schedule 10.02 to the Existing Credit Agreement is hereby amended to
update the address of Borrowers’ counsel to the following:


Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York 10019
Attention:  John R. Fallon, Jr., Esq.




PART 5
CONDITIONS TO EFFECTIVENESS


SUBPART 5.1  Amendment No. 3 Effective Date.  This Amendment shall be and become
effective as of February 1, 2008 (the “Amendment No. 3 Effective Date”) when all
of the conditions set forth in this Part 5 shall have been satisfied.


SUBPART 5.2 Execution of Counterparts of Amendment.  The Administrative Agent
shall have received counterparts of this Amendment, which collectively shall
have been duly executed on behalf of (a) the Borrowers, (b) the Required Lenders
and (c) the Administrative Agent.


SUBPART 5.3  Execution of Guarantor Consent.  The Administrative Agent shall
have received an acknowledgement and consent from each of the Guarantors.


SUBPART 5.4  Amended and Restated SUN SNDA.  The Administrative Agent shall have
received an Amended and Restated Subordination, Non-Disturbance and Attornment
Agreement from SUN with respect to the Peak Properties and the Additional
Borrowing Base Assets as required by Section 6.16 of the Existing Credit
Agreement.


SUBPART 5.5  Execution of Borrower Joinder Agreement.  The Administrative Agent
shall have received an executed Borrower Joinder Agreement from OHIMA, Inc.


SUBPART 5.6  Other Items.  The Administrative Agent shall have received such
other documents, agreements or information which may be reasonably requested by
the Administrative Agent.


PART 6
MISCELLANEOUS


SUBPART 6.1 Construction.  This Amendment is a Credit Document executed pursuant
to the Existing Credit Agreement and shall (unless otherwise expressly indicated
therein) be construed, administered and applied in accordance with the terms and
provisions of the Amended Credit Agreement.


SUBPART 6.2 Representations and Warranties.  Each Borrower hereby represents and
warrants that it:  (a) has the requisite corporate power and authority to
execute, deliver and perform this Amendment, as applicable and (b) is duly
authorized to, and has been authorized by all necessary corporate action, to
execute, deliver and perform this Amendment, (c) after giving effect to this
Amendment, the representations and warranties contained in Section 6 of the
Amended Credit Agreement are true and correct in all material respects on and as
of the date hereof upon giving effect to this Amendment as though made on and as
of such date (except for those which expressly relate to an earlier date) and
(d) no Default or Event of Default exists under the Existing Credit Agreement on
and as of the date hereof upon giving effect to this Amendment.


SUBPART 6.3 Counterparts.  This Amendment may be executed by the parties hereto
in several counterparts, each of which shall be deemed to be an original and all
of which shall constitute together but one and the same agreement.  Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic means shall be effective as delivery of a manually executed
original counterpart of this Amendment.


SUBPART 6.4 Binding Effect.  This Amendment, the Amended Credit Agreement and
the other Credit Documents embody the entire agreement between the parties and
supersede all prior agreements and understandings, if any, relating to the
subject matter hereof.  These Credit Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  Except as
expressly modified and amended in this Amendment, all the terms, provisions and
conditions of the Credit Documents shall remain unchanged and shall continue in
full force and effect.


SUBPART 6.5 GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


SUBPART 6.6 Severability.  If any provision of this Amendment is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


SUBPART 6.7 Affirmation.  The Credit Documents (and all covenants, terms,
conditions and agreements therein), shall remain in full force and effect, and
are hereby ratified and confirmed in all respects by each Borrower.  Each
Borrower covenants and agrees to comply with all of the terms, covenants and
conditions of the Existing Credit Agreement, as otherwise waived, consented to
and amended hereby, notwithstanding any prior course of conduct, waivers,
releases or other actions or inactions on Lenders’ part which might otherwise
constitute or be construed as a waiver of or amendment to such terms, covenants
and conditions.


SUBPART 6.8 No Waiver.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided in this Amendment, operate as
a waiver of any right, power or remedy of Lenders, nor constitute a waiver of
any provision of any Credit Document or any other documents, instruments and
agreements executed or delivered in connection with any of the
foregoing.  Except as otherwise provided for in this Amendment, nothing herein
is intended or shall be construed as a waiver of any existing Defaults or Events
of Default under the Credit Documents or any of Lenders’ rights and remedies in
respect of such Defaults or Events of Default.


SIGNATURE PAGES FOLLOW

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Third Amendment and Consent to Credit Agreement to be duly executed and
delivered as of the date first above written.
 
BORROWERS:
OHI ASSET, LLC

 
 
OHI ASSET (ID), LLC

 
 
OHI ASSET (LA), LLC

 
 
OHI ASSET (TX), LLC

 
 
OHI ASSET (CA), LLC

 
 
DELTA INVESTORS I, LLC

 
 
DELTA INVESTORS II, LLC

 
 
By:
Omega Healthcare Investors, Inc.,

 
 
the Sole Member of each such Company

 


 
 
By:
 /s/ Daniel J. Booth

 
 
Name:
Daniel J. Booth

 
 
Title:
Chief Operating Officer

 


 
TEXAS LESSOR - STONEGATE, LP
 
 
By:
Texas Lessor – Stonegate GP, Inc.,

 
 
Its General Partner

 


 
 
By:
 /s/ Daniel J. Booth

 
 
Name:
Daniel J. Booth

 
 
Title:
Chief Operating Officer

 



 
 
 
 

--------------------------------------------------------------------------------

 

LENDERS:
BANK OF AMERICA, N.A.,

 
 
as Administrative Agent

 
 
 By:/s/ Gabriela Millhorn

 
 
 Name: Gabriela Millhorn

 
 
 Title: Senior Vice President

 
BANK OF AMERICA, N.A., as L/C Issuer, Swing Line Lender and as a Lender
 


 
By:   /s/ Gabriela
Millhorn                                                                       
 
Name:   Gabriela
Millhorn                                                                        
 
Title:    Senior Vice
President                                                                       
 



 
 
 

--------------------------------------------------------------------------------

 

UBS LOAN FINANCE LLC
                                as a Lender
 
By:  /s/ Richard L. Tavrow 
                                                                
                                Name:    Richard L.Tavrow                                                                                                                                                                      
 
                                Title:  Director
 
 
 
By:  /s/ Mary E.
Evans                                                                         
 
Name:  Mary E. Evans
                                                                         
 
Title:     Associate
Director                                                                      
 



--------------------------------------------------------------------------------




DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
 
By:  /s/ Carin
Keegan                                                                         
 
Name:   Carin
Keegan                                                                        
 
Title:      Director                                                                     
 
 
 
By: /s/ Evelyn
Thierry                                                                           
 
Name:   Evelyn
Thierry                                                                      
 
Title:     Vice
President                                                                    
 



--------------------------------------------------------------------------------




GENERAL ELECTRIC CAPITAL CORPORATION,
                                as a Lender
 
By:    /s/ Nicholas A.
Aponte                                                                       
 
Name:     Nicholas A.
Aponte                                                                     
 
Title:    Duly Authorized
Signatory                                                                       
 



--------------------------------------------------------------------------------




LASALLE BANK, N.A.,
                                as a Lender

 
By:   /s/ Gabriela
Millhorn                                                                       
 
Name:   Gabriela
Millhorn                                                                       
 
Title:      Senior vice
President                                                                    
 

--------------------------------------------------------------------------------




CITICORP NORTH AMERICA, INC.,
 
as a Lender

 
By:  /s/ Ricardo
James                                                                         
 
Name:   Ricardo
James                                                                        
 
Title:      Vice-President                                                                   
 



 
 
 

--------------------------------------------------------------------------------

 

CONSENT OF GUARANTORS
 
Each of the undersigned Guarantors, as a guarantor under the Guaranty, dated as
of March 31, 2006, as amended (the “Guaranty”), hereby acknowledges and consents
to the terms of the Third Amendment and Consent to Credit Agreement (the
“Amendment”) to which this Consent of Guarantors is attached, and agrees that
the Amendment does not operate to reduce or discharge such Guarantor’s
obligations under the Guaranty or the other Credit Documents.  Each Guarantor
further confirms that the Guaranty remains in full force and effect after giving
effect thereto and represents and warrants that there is no defense,
counterclaim or offset of any type or nature under the Guaranty.
 
Dated as of February [__], 2008
 
PARENT:
OMEGA HEALTHCARE INVESTORS, INC.,

 
 
a Maryland Corporation

 



 
 
By:
/s/ Daniel J. Booth
 

 
Name:
Daniel J. Booth

 
Title:
Chief Operating Officer

 
SUBSIDIARY GUARANTORS:
ARIZONA LESSOR – INFINIA, INC.

 
 
BALDWIN HEALTH CENTER, INC.

 
 
BAYSIDE STREET II, INC.

 
 
CANTON HEALTH CARE LAND, INC.

 
 
COLORADO LESSOR – CONIFER, INC.

 
 
COPLEY HEALTH CENTER, INC.

 
 
DIXON HEALTH CARE CENTER, INC.

 
 
FLORIDA LESSOR – EMERALD, INC.

 
 
FLORIDA LESSOR – MEADOWVIEW, INC.

 
 
GEORGIA LESSOR – BONTERRA/

 
 
PARKVIEW, INC.

 
 
HANOVER HOUSE, INC.

 
 
HUTTON I LAND, INC.

 
 
HUTTON II LAND, INC.

 
 
HUTTON III LAND, INC.

 
 
INDIANA LESSOR – JEFFERSONVILLE, INC.

 
 
INDIANA LESSOR – WELLINGTON MANOR, INC.

 
 
LEATHERMAN PARTNERSHIP 89-1, INC.

 
 
LEATHERMAN PARTNERSHIP 89-2, INC.

 
 
LEATHERMAN PARTNERSHIP 90-1, INC.

 
 
LONG TERM CARE ASSOCIATES – TEXAS, INC.

 
 
MERIDIAN ARMS LAND, INC.

 
 
OHI (CONNECTICUT), INC.

 
 
OHI (FLORIDA), INC.

 
 
OHI (ILLINOIS), INC.

 
 
OHI (INDIANA), INC.

 
 
OHI (IOWA), INC.

 
 
OHIMA, INC.

 
 
ORANGE VILLAGE CARE CENTER, INC.

 
 
PAVILLION NORTH PARTNERS, INC.

 
 
PAVILLION NURSING CENTER NORTH, INC.

 
 
ST. MARY’S PROPERTIES, INC.

 
 
STERLING ACQUISITION CORP.

 
 
THE SUBURBAN PAVILION, INC.

 
 
TEXAS LESSOR – STONEGATE, LIMITED, INC.

 
 
TEXAS LESSOR – STONEGATE GP, INC.

 
 
WASHINGTON LESSOR - SILVERDALE, INC.

 
 
By:
/s/ Daniel J. Booth
 

 
Name:
Daniel J. Booth

 
Title:
Chief Operating Officer

 
 
 
COLONIAL GARDENS, LLC
 
NRS VENTURES, L.L.C.
 
OHI ASSET (CO), LLC
 
OHI ASSET (CT) LENDER, LLC
 
OHI ASSET (FL), LLC
 
OHI ASSET (IL), LLC
 
OHI ASSET (OH), LLC
 
OHI ASSET (OH) LENDER, LLC
 
OHI ASSET (OH) NEW PHILADELPHIA, LLC
 
OHI ASSET (PA), LLC
 
OHI ASSET II (CA), LLC
 
OHI ASSET II (OH), LLC
 
OHI ASSET II (TX), LLC
 
OHI ASSET ESSEX (OH), LLC
 
WILCARE, LLC
 
 
By:
Omega Healthcare Investors, Inc., as the Sole Member of each of the Companies

 
By:  /s/ Daniel J.
Booth                                                              
 
Name:    Daniel J. Booth
 
Title:     Chief Operating Officer
 

 
 
 
 

--------------------------------------------------------------------------------

 

HOUSE OF HANOVER, LTD.
 
 
By:
OHI Asset (OH), LLC, as the

 
 
Sole Member of the Company

 
 
By:
Omega Healthcare Investors, Inc., as the Sole Member of the Company

 
By: /s/ Daniel J.
Booth                                                              
 
Name:  Daniel J. Booth
 
Title:    Chief Operating Officer
 


 
PAVILLION NORTH, LLP
 
 
By:
Pavillion Nursing Center North, Inc. as its

 
 
General Partner

 
By:   /s/ Daniel J.
Booth                                                            
 
Name:   Daniel J. Booth
 
Title:     Chief Operating Officer
 


 
OHI ASSET (PA) TRUST
 
OHI ASSET II (PA) TRUST
 
OHI ASSET III (PA) TRUST
 
 
By:
OHI Asset (PA), LLC, as the

 
 
Sole Trustee of the Trusts

 
 
By:
Omega Healthcare Investors, Inc., as the Sole Member

 
By:  /s/ Daniel J.
Booth                                                               
 
Name:   Daniel J. Booth
 
Title:     Chief Operating Officer
 

 
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 


 
AMENDED AND RESTATED SUN LEASE
 


 


 


 


 
SEE ATTACHED
 

 
 
 

--------------------------------------------------------------------------------

 

Schedule 5.12
 


 
REAL PROPERTY ASSET MATTERS
 
Part I – Borrowing Base Assets
 


 
SEE ATTACHED
 
Part II – Other Real Property Assets
 


 
NONE
 
Part III – Delinquent Tenants
 


 
NONE
 
Part IV – Facility Leases
 


 
SEE LIST ON SCHEDULE 5.13
 
Part V – Material Subleases
 


 
NONE
 

 
 
 

--------------------------------------------------------------------------------

 

Collateral for the Bank of America Credit Facility
 


No.
No.
Property Name
Operator
Beds/Unit
Omega’s Structure
Address
City
State
Zip
                       
The Ensign Group
             
1.
1.
Claremont Care Center
Ensign
99
Lease
219 East Foothill Boulevard
Pomona
CA
92767
2.
2.
Arroyo Vista Nursing Center
Ensign
53
Lease
3022 45th Street
San Diego
CA
92105
3.
3.
Vista Knoll Specialized Care Center
Ensign
119
Lease
2000 Westwood Road
Vista
CA
92083
   
Subtotal
 
271
                                 
Nexion Health, Inc.
             
4.
1.
Patterson Healthcare Center
Nexion
131
Lease
910 Lia Street
Patterson
LA
70392
5.
2.
Village Creek Rehabilitation and Nursing Center
Nexion
120
Lease
705 North Main Street
Lumberton
TX
77657
6.
3.
Southwood Nursing and Rehabilitation Center
Nexion
160
Lease
200 Southwood Drive
Henderson
TX
75652
7.
4.
Truman W. Smith Children’s Care Center
Nexion
120
Lease
2200 West Upshur Avenue
Gladewater
TX
75647
8.
5.
Claiborne Healthcare Center
Nexion
86
Lease
1536 Claiborne Avenue
Shreveport
LA
71103
9.
6.
Gonzales Healthcare Center
Nexion
124
Lease
905 W. Cornerview Road
Gonzales
LA
70737
10.
7.
New Iberia Manor South
Nexion
100
Lease
600 Bayard Street
New Iberia
LA
70560
11.
8.
New Iberia Manor North
Nexion
121
Lease
1803 Jane Street
New Iberia
LA
70562
12.
9.
Kaplan Healthcare Center
Nexion
120
Lease
1300 West 8th Street
Kaplan
LA
70548
13.
10.
Lafayette Healthcare Center
Nexion
60
Lease
325 Bacque Crescent Drive
Lafayette
LA
70503
14.
11.
Many Healthcare North
Nexion
128
Lease
120 Natchitoches Highway 6 East
Many
LA
71449
15.
12.
Many Healthcare South
Nexion
60
Lease
255 Middle Creek Road
Many
LA
71449
16.
13.
Marrero Healthcare Center
Nexion
134
Lease
5301 August Lane
Marrero
LA
70072
17.
14.
Meadowview Healthcare Center
Nexion
230
Lease
400 Meadowview Drive
Minden
LA
71055
18.
15.
Pierremont Healthcare Center
Nexion
196
Lease
725 Mitchell Lane
Shreveport
LA
71106
19.
16.
Terrell Healthcare Center
Nexion
94
Lease
204 West Nash Street
Terrell
TX
75160
20.
17.
Thibodaux Healthcare Center
Nexion
78
Lease
1300 LaFourche Drive
Thibodaux
LA
70301
21.
18.
Vivian Healthcare Center
Nexion
100
Lease
912 S. Pecan Street
Vivian
LA
71082
22.
19.
Midwestern Healthcare Center
Nexion
121
Lease
601 Midwestern Parkway
Wichita Falls
TX
76302
   
Subtotal
 
2,283
                                 
StoneGate SNF Properties, LP
             
23.
1.
Colonial Pines Healthcare Center
Stonegate
107
Lease
1277 Farm Market Road
San Augustine
TX
75972
24.
2.
Heritage Plaza Nursing Center
Stonegate
95
Lease
600 West 52nd Street
Texarkana
TX
75503
25.
3.
Pine Grove Nursing Center
Stonegate
120
Lease
246 Haley Drive
Center
TX
75935
26.
4.
Reunion Plaza Senior Care and Rehabilitation Center
Stonegate
102
Lease
1401 Hampton Road
Texarkana
TX
75503
27.
5.
South Place Nursing Center
Stonegate
120
Lease
150 Gibson Road
Athens
TX
75751
28.
6.
West Place Nursing Center
Stonegate
120
Lease
8579 State Highway 31
Athens
TX
75751
   
Subtotal
 
664
                                 
Sun Healthcare Group
             
29.
1.
SunBridge Care and Rehabilitation of Alleghany
Sun
112
Lease
179 Combs Street
Sparta
NC
28675
30.
2.
SunBridge Care and Rehabilitation for Circleville
Sun
100
Lease
1155 Atwater Avenue
Circleville
OH
43113
31.
3.
SunBridge Care and Rehabilitation for Decatur
Sun
183
Lease
1350 14th Avenue SE
Decatur
AL
35601
32.
4.
SunBridge Care and Rehabilitation for Dunbar
Sun
120
Lease
501 Caldwell Lane
Dunbar
WV
25064
33.
5.
SunBridge at Merry Wood
Sun
124
Lease
280 Mount Hebron Road
Elmore
AL
36025
34.
6.
SunBridge Care and Rehabilitation for Emmett
Sun
40
Lease
501 West Idaho Boulevard
Emmett
ID
83617
35.
7.
SunBridge Care and Rehabilitation - Homestead
Sun
102
Lease
1900 East Main Street
Lancaster
OH
43130
36.
8.
SunBridge Care and Rehabilitation for LaFollette
Sun
178
Lease
155 Davis Road
LaFollette
TN
37766
37.
9.
Laurel Park
Sun
43
Lease
1425 West Laurel Avenue
Pomona
CA
91768
38.
10.
SunBridge Care and Rehabilitation for Lexington
Sun
86
Lease
877 Hill Everhart Road
Lexington
NC
27295
39.
11.
SunBridge Care and Rehabilitation for Marion
Sun
100
Lease
524 James Way
Marion
OH
43302
40.
12.
SunBridge Care & Rehabilitation for Maynardville
Sun
77
Lease
215 Richardson Way
Maynardville
TN
37807
41.
13.
Meadowbrook Manor
Sun
77
Lease
3951 East Boulevard
Los Angeles
CA
90066
42.
14.
SunBridge Care and Rehabilitation for Milford
Sun
135
Lease
10 Veterans Memorial Drive
Milford
MA
01757
43.
15.
SunBridge Care and Rehabilitation for Mount Olive
Sun
150
Lease
228 Smith Chapel Road
Mount Olive
NC
28365
44.
16.
SunBridge Care and Rehabilitation for Muscle Shoals
Sun
90
Lease
200 Alabama Avenue
Muscle Shoals
AL
35661
45.
17.
Olive Vista
Sun
120
Lease
2335 South Towne Avenue
Pomona
CA
91766
46.
18.
SunBridge Care and Rehabilitation for Parkersburg
Sun
66
Lease
1716 Gihon Road
Parkersburg
WV
26101
47.
19.
SunBridge Pine Lodge Care and Rehabilitation
Sun
120
Lease
405 Stanaford Road
Beckley
WV
25801
48.
20.
SunBridge Care and Rehabilitation for Putnam
Sun
120
Lease
300 Seville Road
Hurricane
WV
25526
49.
21.
SunBridge Care and Rehabilitation for Salem
Sun
112
Lease
146 Water Street
Salem
WV
26426
50.
22.
Shandin Hills Behavior Therapy Center
Sun
78
Lease
4164 North 4th Avenue
San Bernardino
CA
92407
51.
23.
SunBridge Care and Rehabilitation - Shoals
Sun
103
Lease
500 John Aldridge Drive
Tuscumbia
AL
35674
52.
24.
Sierra Vista
Sun
116
Lease
3455 East Highland Avenue
Highland
CA
92346
53.
25.
SunBridge Care and Rehabilitation for Siler City
Sun
160
Lease
900 West Dolphin Street
Siler City
NC
27344
54.
26.
SunBridge Care and Rehabilitation for the Triad
Sun
199
Lease
707 North Elm Street
Highpoint
NC
27262
55.
27.
SunBridge Care and Rehabilitation - Tuscumbia
Sun
109
Lease
813 Keller Lane
Tuscumbia
AL
35674
56.
28.
Whittier Care and Rehabilitation
Sun
142
Lease
820 NW 95th Street
Seattle
WA
98117
57.
29.
Falmouth Nursing & Rehab Center
Sun
120
Lease
359 Jones Road
Falmouth
MA
02540
58.
30.
Mashpee Nursing & Rehab Center
Sun
98
Lease
161 Falmouth Road, Rte 128
Mashpee
MA
02649
59.
31.
Wakefield Nursing & Rehab Center
Sun
149
Lease
1 Bathol Street
Wakefield
MA
01880
60.
32.
Westfield Nursing & Rehab Center
Sun
98
Lease
60 East Silver Street
Westfield
MA
01085
61.
33.
Idaho Falls Care Center
Sun
108
Lease
3111 Channing Way
Idaho Falls
ID
83404
62.
34.
Twin Falls Care Center
Sun
116
Lease
674 Eastland Drive
Twin Falls
ID
83301
63.
35.
Robert H. Ballard Rehabilitation Hospital
Sun
60
Lease
1760 West 16th Street
San Bernardino
CA
92411
64.
36.
Continental Rehabilitation Hospital of San Diego
Sun
110
Lease
555 Washington Street
San Diego
CA
92103
   
Subtotal
 
4,021
                                 
Grand Total
 
7,239
         





 




 
 
 
 

--------------------------------------------------------------------------------

 

Schedule 5.13
 


 
MATERIAL CONTRACTS; CONTRACTS SUBJECT TO
 
ASSIGNMENT OF CLAIMS ACT
 
1.           Second Amended and Restated Master Lease Agreement, entered into as
of February 1, 2008, by and among (a) the lessor entities identified on the
signature page thereto, as Lessor, (b) the lessee entities listed on the
signature page thereto, as Lessee, (c) Omega Healthcare Investors, Inc., and (d)
the guarantor entities identified on the signature page thereto, as guarantors.
 
2.           Master Lease, dated as of September 30, 2003, between OHI Asset
(CA), LLC, as Lessor, and Permunitum LLC, as Lessee.
 
3.           Amended and Restated Master Lease, dated as of June 9, 2006,
between OHI Asset (LA), LLC, as Lessor, and Nexion Health of OHI, Inc., as
Lessee.
 
4.           Master Lease, dated as of November 1, 2001, between Bayside Street,
Inc., as Lessor, and Stonegate SNF Properties, LP, as Lessee.
 







 
 
 

--------------------------------------------------------------------------------

 
